DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed because applicant remarks, filed 7/27/21, that the applied prior art Khemka fails to describe removing the first sidewall portion to reveal the sidewall of the semiconductor substrate and depositing a second semiconductor extending into the trench to form a second sidewall portion contacting the sidewall of the substrate are found persuasive.  
With respect to claims 10-14, applicant remarks, filed 7/27/21, that the applied prior art Khemka fails to describe the anisotropic treatment converts a top portion of the first layer into the passivation layer has been considered and found persuasive.
Claims 15-20 are allowed because, applicant remarks, filed 7/27/21, that the TiN is not a semiconductor layer and Wang fails to describe growing a first semiconductor layer comprising: a first bottom portion at a bottom of the trench; and a first sidewall portion in the trench and contacting a sidewall of the semiconductor substrate have been found persuasive.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



9/2/2021